DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto 2017/0024435.
     The PG pub to Takamoto discloses in paragraphs 22-26 and Figure 1, a bicycle with controller 23 with input channels 18a, 18b, 19a and 19b that control operating instruments of the bicycle by using memory 22 to compare the shift patters. A control output signal is generated by the signal generating unit 29, as a result of the input channels and mode switch 26. The device lacks the exact disclosure of a target operational manifestation different than the direct operational manifestation. The effects of the mode switch are obviously used to change the operational parameters input through the input channels (direct operational manifestation) to the target operational manifestation in order to fine tune the controls of the gear changers.
[0022] FIG. 1 is a side view of a bicycle that includes particular embodiments 
of electrically controlled bicycle transmissions.  The bicycle 1 is a sport 
bicycle of a mountain bike type, and it comprises a frame 2, a front fork 3 
rotatably mounted to frame 2, a handlebar assembly 4 mounted to the upper part 

fork 3, a rear wheel 6 rotatably attached to the rear of frame 2, a chain 7, a 
front transmission 8, a rear transmission 9, and a saddle 11.  A front wheel 
brake 16 is provided for braking the front wheel 5, and a rear wheel brake 17 
is provided for braking the rear wheel 6.  As shown in FIG. 2, respective grips 
12a, 12b and brake levers 13a, 13b are provided on both ends of handlebar 
assembly 4.  Brake lever 13b is connected to the front wheel brake 16 for 
braking front wheel 5, and brake lever 13a is connected to the rear wheel brake 
17 for braking rear wheel 6. 
 
[0023] Front transmission 8 is a mechanical unit attached to the central lower 
part of frame 2 for transmitting drive force generated by the rider to rear 
transmission 9 via chain 7.  Front transmission 8 comprises three sprockets 37 
of various sizes and a front derailleur 33.  The three sprockets 37 are 
installed on a gear crank 31 that rotates when the rider pushes pedals 32a and 
32b.  Gear crank 31 comprises a crankshaft 34 that passes horizontally and 
rotatably through the central lower part of frame 2, a right crank 35, and a 
left crank 36.  One end of right crank 35 is connected to the right side of 
crankshaft 34, and the three sprockets 37 are attached to right crank 35.  One 
end of left crank 36 is connected to the left side of crankshaft 34.  The other 
ends of right crank 35 and left crank 36 rotatably support pedals 32a and 32b, 
respectively.  Front derailleur 33 engages chain 7 with one of the three 
sprockets 37 and can be moved by a processor-controlled motor (not shown in the 
figures) that is controlled by a transmission control unit 15 described below.  

position of front derailleur 33 and hence the current speed step of front 
transmission 8. 
 
[0024] Rear transmission 9 serves to transmit the driving force transmitted by 
chain 7 to rear wheel 6.  Rear transmission 9 comprises a rear sprocket cluster 
41 and a rear derailleur 42.  In this embodiment, rear sprocket cluster 41 
comprises seven sprockets 43 of different sizes that are mounted concentrically 
with the hub portion of rear wheel 6.  Rear derailleur 42 engages chain 7 with 
one of the seven sprockets 43 and can be moved by a processor-controlled motor 
(not shown in the figures) that is controlled by transmission control unit 15.  
A rear derailleur position sensor (not shown in the figures) detects the 
position of rear derailleur 42 and hence the current speed step of rear 
transmission 9. 
 
[0025] As shown in FIG. 2, shift command units 14a, 14b are provided inwardly 
of grips 12a, 12b and brake levers 13a, 13b, respectively.  Transmission 
control unit 15 is attached to the central portion of handlebar assembly 4, and 
it is connected to shift command units 14a, 14b.  Shift command units 14a, 14b 
are used for shifting front transmission 8 and rear transmission 9.  A rear 
upshift button (switch) 18a and a rear downshift button (switch) 19a are 
provided in shift command unit 14a, and a front upshift button (switch) 18b and 
a front downshift button (switch) 19b are provided in shift command unit 14b.  
In this embodiment, upshift buttons 18a and 18b provide signals for upshifting 

buttons 19a and 19b provide signals for downshifting front and rear 
transmissions 8 and 9 by one speed step. 
 
[0026] Transmission control unit 15 controls the operation of front 
transmission 8 and rear transmission 9 according to the signals provided by 
shift command units 14a and 14b.  As shown in FIG. 3, transmission control unit 
15, comprises a control unit 23, a display unit 24 for displaying the current 
speed step, a power switch 25, and a mode switch 26.  Control unit 23 includes 
a CPU 21, a memory 22 and a signal generating unit 29.  CPU 21 is a programmed 
processor that operates according to the information stored in memory 22.  
Signal generating unit 29 provides output signals to front derailleur 33 and 
rear derailleur 42 in response to input signals from shift command units 14a 
and 14b.  Power switch 25 turns transmission control unit 15 on and off, and 
mode switch 26 changes an operating mode of transmission control unit 15.  As 
shown in FIG. 2, transmission control unit 15 includes a box-like housing 27.  
Display unit 24, power switch 25, and mode switch 26 are arranged on the upper 
surface of housing 27.  Transmission control unit 15 is connected to front 
transmission 8 and rear transmission 9 by a connector unit 28.


    PNG
    media_image1.png
    445
    608
    media_image1.png
    Greyscale








Allowable Subject Matter
Claims 8, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                  PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661